Citation Nr: 0909002	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-18 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Law Clerk





INTRODUCTION

The Veteran had active duty military service from November 
1952 to October 1954.  Among the Veteran's decorations for is 
a Combat Infantry Badge (CIB).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February and June 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Hearing loss disability was not present in service and is 
not etiologically related to service.

2.  Tinnitus was not present in service and is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
duty. 38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2008). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claims.  In addition, the evidence currently 
of record is sufficient to substantiate his claims.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

For the purposed of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory threshold for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the Benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), Citing Gilbert, 1 Vet. App. At 54.

Analysis

The Veteran contends that he first noticed his hearing loss 
and tinnitus in service and that both conditions have 
continued ever since service.  He has also stated that his 
tinnitus became more noticeable during mid-life.  The Veteran 
is competent to state when he first noticed these conditions 
and that they have continued since service.  In addition, the 
Board has found the Veteran to be credible.  

The Board notes that the report of examination for discharge 
shows that the Veteran had decibel losses at the relevant 
frequencies in both ears, but neither hearing loss disability 
nor tinnitus was found.

The report of a May 2005 VA examination shows that the 
Veteran currently has tinnitus and bilateral hearing loss 
disability.  The examiner opined that it is less likely than 
not that the Veteran's hearing loss is a result of military 
noise exposure because the pattern of his hearing loss is 
atypical for noise-related hearing loss and because there was 
no hearing loss present at discharge.  The examiner also 
opined that it is less likely than not that the Veteran's 
tinnitus is a result of noise exposure in the service.  The 
examiner based this opinion on the fact that there was no 
hearing loss present at discharge and the Veteran reported 
the tinnitus started in midlife.

As noted above, the Veteran has essentially indicated that 
the history recorded by the examiner is wrong.  He alleges 
that both conditions began during service and that the 
tinnitus became more noticeable in midlife.  

In light of the medical evidence confirming that the Veteran 
has both claimed disabilities, the Veteran's combat service, 
and his credible statements concerning the onset of both 
conditions in service and their continuity ever since 
service, the Board concludes that the evidence supportive of 
the claims is at least in equipoise with that against the 
claims.  Accordingly, the Veteran is entitled to service 
connection for these disabilities.


ORDER

Entitlement to service connection for bilateral hearing 
disability is granted.

Entitlement to service connection for bilateral tinnitus is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


